—Judgment unanimously affirmed. Memorandum: County Court properly permitted complainant to identify defendant in court. The record supports the court’s conclusion that, although the photo array shown to complainant was unduly suggestive, he had an independent basis for his in-court identification of defendant (see, People v Bostic, 222 AD2d 1073, 1074, lv denied 88 NY2d 876; People v Greer, 173 AD2d 557, 557-558, lv denied 78 NY2d 1011). The court also properly permitted defendant to proceed pro se at trial. “Defendant unequivocally exercised his right to self-representation, his waiver of counsel was knowing and intelligent (People v McIntyre, 36 NY2d 10, 14), and the court undertook ‘a sufficiently “searching inquiry” of the defendant to be reasonably certain that the “dangers and disadvantages” of giving up the fundamental right to counsel [had] been impressed on the defendant’ (People v Sawyer, 57 NY2d 12, 21, rearg dismissed 57 NY2d 776, cert denied 459 US 1178)” (People v Walker, 140 AD2d 929, lv denied 72 NY2d 962). Defendant’s contention that testimony regarding a prior weapons charge was improperly admitted is not preserved for our review (see, CPL 470.05 [2]; People v Okon, 184 AD2d 664), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Cayuga County Court, Corning, J. — Burglary, 1st Degree.) Present — Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.